Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
 
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertions in view of Lee, Examiner respectfully disagrees. Examiner is not relying on [0066] of Lee to teach producing a company profile. Examiner has cited to [0085] of Lee to teach producing profiles based on company function, company size, profession, industry, and more. As the Lee reference identifies a company specific point of contact, company function, company size, company profession, and company industry, this reference is sufficient in teaching creating a company profile. Although the profile includes a point of contact within the company, this does not preclude the Lee reference as teaching a company profile comprising the size of the company, the industry of the company, and the region of the world of the company. Furthermore, the reference also discloses, in at least [0190], seeking executives as points of contact to advertise towards small to medium sized companies in the marketing and advertising industry in Toronto. Therefore, Examiner respectfully disagrees with Applicant’s assertions in view of Lee. 
Accordingly, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kulpa et al. (US 20160371724 A1) in view of Kenkre et al. (US 20190172075 A1) in view of Lee et al. (US 20140156681 A1).

Regarding claim 19, Kulpa teaches a non-transitory computer-readable medium storing instructions, which, when executed by one or more processing devices, implement a lead purchase engine - a module of automated computing machinery comprising: a dynamic profiling module, a lead purchase module, and a dashboard update module, wherein the dynamic profiling module, the lead purchase order module, and the dashboard update module are configured to operate without direct tele- agent intervention to perform operations comprising:
receiving, by the dynamic profiling module from a plurality of tele-agent dashboard applications, sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications (paragraphs [0051-0052] teach a system including a lead acquisition platform that allows agents to acquire, manage, and fulfill sales leads orders from multiple vendors in a single marketing platform, wherein the system can track and manage lead conversion, and wherein paragraphs [0053-0054] teach tracking agent performance; see also: [0057, 0092, 0110]), 
querying, by the dynamic profiling module, one or more external sales analytics engines and receiving, in response to the query, sales information identifying external sales of products for a number of companies (paragraph [0059] teaches the system is capable of performing a content scrape on third party social media applications, wherein additionally paragraphs [0051-0053] teach the centralized data storage delivers historical tracking of agent performance and integrates with third party CRM platforms and stores consumer profiles based on product type and sales leads, wherein additionally paragraph [0105] teaches data may be validated by receiving sales lead information augmented by a third party service containing additional lead information);
creating, by the dynamic profiling module, a company profile… (paragraph [0051] teaches consumer profiles for sales leads based on product type, wherein additionally in paragraph [0115] teaches leads include parameters most relevant to the business needs, as well as in [0064] teaches the profiles can be configured based on buy), 
generating, by the lead purchase order module, an electronic lead purchase order in dependence upon the company profile (paragraph [0096] teaches generating leads for distribution for the purposes of selling services or products to organizations associated with those leads, wherein paragraph [0051] teaches consumer profiles for sales leads based on product type; see also: [0007-0008]), 
transmitting, by the lead purchase order module, the lead purchase order to a remote third-party lead generation engine (paragraphs [0007-0008] transmitting by the one or more data processors to each of the at least one sales buyer via the communication network, wherein paragraph [0105] teaches data may be validated by receiving sales lead information augmented by a third party service containing additional lead information; see also: [0051-0053, 0080]),
receiving, by the lead purchase order module from the lead generation engine, a plurality of leads in dependence upon the lead purchase order (paragraphs [0073-0075] teach lead buyers and lead vendors can view leads that are available, and wherein paragraphs [0062-0063] teach the buyer can specify a delivery method for the purchased leads; see also: [0009, 0080]), 
parsing, by the lead purchase order module, the leads received from the lead generation engine for one or more tele-agents (paragraph [0068] teaches the buyers can view and manage leads purchased, wherein the buyers can filter leads based on criteria specific to the associated lead type, and wherein paragraph [0091] teaches after the sales lead information is validated, it may be distributed to lead clients/buyers as appropriate; see also: [0053, 0064, 072-0073), 
and updating, by the dashboard update module, one or more tele-agent dashboard applications to include the parsed leads (paragraph [0091] teaches after the sales lead information is validated, it may be distributed to the matched lead clients/buyers as appropriate, wherein paragraph [0086] teaches the matched leads are updated with information in the input data, wherein paragraph [0051] teaches the leads are routed and distributed to the multiple interfaces).
However, Kulpa does not explicitly teach parsing the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database, traversing the knowledge graph of semantic triples and identifying from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph, a near- term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world, creating, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the Page: 3of7identified companies, and the region of the world of the identified companies associated with the near-term surge, the company profile including criteria that are satisfied by one or more companies that are likely candidates to become customers of a product associated with the near-term surge.
From the same or similar field of endeavor, Kenkre teaches parsing the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database ([0026] teaches creating a knowledge graph by extracting concepts from sources related to the product of interest, wherein [0027-0028] further teach creating the knowledge graph by extracting data representing relationships including brands that are “sold in” or “available in” certain areas, and more information pertaining to behavioral profiles for various entities, as well as in [0007-0008] teach the catalog is used to identify the demand for products based on their sales review and relationships for the extracted information can be used to form triples between concepts for the knowledge graphs, and wherein [0018] teaches the catalog program and information repository are stored in the memory of a device; see also: [0024, 0030-0034, 0041]), 
traversing the knowledge graph of semantic triples and identifying from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph, a near- term surge in product interest… ([0034] teaches a catalog program that updates based on the tracking of current trends using a knowledge graph containing embedded triples, wherein [0033] teaches identifying new relationships by using the knowledge base with the embedded knowledge graph to identify new relationships of the product of interest, and wherein [0007-0008] teach identifying a product that has a large demand from “going viral” (i.e. near term surge in product interest), which can be identified by utilizing triples to create knowledge graphs that identify ; see also: [0024, 0030-0034, 0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulpa to incorporate the teachings of Kenkre to include parsing the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database, traversing the knowledge graph of semantic triples and identifying from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph, a near- term surge in product interest. One would have been motivated to do so in order to identify new products that “go viral” creating large demand, wherein new products are available every day (Kenkre, [0007]).
However, the combination of Kulpa and Kenkre does not explicitly teach … a near- term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world, creating, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the Page: 3of7identified companies, and the region of the world of the identified companies associated with the near-term surge, the company profile including criteria that are satisfied by one or more companies that are likely candidates to become customers of a product associated with the near-term surge.
From the same or similar field of endeavor, Lee teaches …a near- term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world (paragraph [0190] teaches the platform can cluster and introduce new target consumers, wherein paragraph [0085] teaches identifying consumer profiles for an entity including the company function, company size, location, and company industry, and wherein paragraph [0064] teaches tracking in near real time the increasing consumption of content that can be leveraged for advertising, and wherein [0238] teaches the platform can be integrated with marketing automation including identifying sales leads; see also: [0159, 0193, 0198, 0206]), 
creating, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the Page: 3of7identified companies, and the region of the world of the identified companies associated with the near-term surge (paragraph [0190] teaches the platform can cluster and introduce new target consumers by producing a profile of the entities to target, wherein paragraph [0085] teaches identifying consumer profiles for an entity including the company function, company size, location, and company industry, and wherein paragraph [0064] teaches tracking in near real time the increasing consumption of content that can be leveraged for advertising; see also: [0159, 0193, 0198, 0206]), 
the company profile including criteria that are satisfied by one or more companies that are likely candidates to become customers of a product associated with the near-term surge ([0108] teaches assessing the trend of an interest over time in order to identify interest for products, wherein this information is integrated with the profile structure by the interest profile builder, wherein [0190] teaches the platform can cluster and introduce new target consumers by producing a profile of the entities to target, wherein [0188] teaches matching the target content item to a collection of consumer interest profiles including in [0193] teaches translating the targeted interest profile clusters into audience targeted criteria required by platforms, including identifying profiles with targeting criteria including selecting a location, and industry that fits the specific targeting criteria, wherein paragraph [0085] teaches identifying consumer profiles for an entity including the company function, company size, location, and company industry, and wherein paragraph [0064] teaches tracking in near real time the increasing consumption of content that can be leveraged for advertising).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa and Kenkre to incorporate Lee to include a near- term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world, creating, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the Page: 3of7identified companies, and the region of the world of the identified companies associated with the near-term surge, the company profile including criteria that are satisfied by one or more companies that are likely candidates to become customers of a product associated with the near-term surge. One of ordinary skill in the art would have recognized that applying the known technique of Lee would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lee to the teachings of Kulpa and Kenkre would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such specific profiling features into similar systems. Further, applying the specific type of near term surge identified by the Lee reference, one would have been recognized by those of ordinary skill in the art as resulting in an improved system that would optimize the matching of available content to the current interest profile of the consumer (Lee, [0016]). By incorporating Lee into Kulpa and Kenkre, one would have been able to enable development of a more fulsome content consumer profile that better reflects the interests of the user (Lee, [0092]).

Regarding claim 24, the combination of Kulpa, Kenkre, and Lee teach all the limitations of claim 19 above.
	Kulpa further teaches wherein the dynamic profiling module further comprises automated computing machinery configured to invoke an application programming interface ('API') exposed by a sales analytics engine (paragraphs [0051-0052] teach routing leads using an API in order to programmatically manage processes; see also: [0084]).

Regarding claim 25, the combination of Kulpa, Kenkre, and Lee teach all the limitations of claim 19 above.
	Kulpa further teaches wherein a lead comprises structured data implemented with data structure including at least a lead name (paragraph [0102] teaches the profile for the sales lead information includes the name of the sales lead; see also: [0103]).
	However, Kulpa does not explicitly teach wherein a lead comprises structured data implemented with data structure including at least a lead name, a lead role, and a lead organization.
	From the same or similar field of endeavor, Lee further teaches wherein a lead comprises structured data implemented with data structure including at least a lead role, and a lead organization (paragraph [0085] teaches the consumer profile includes the current position title, company function, industry, and more).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Kenkre, and Lee to incorporate the further teachings of Lee to include wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies. One would have been motivated to do so in order to optimize the matching of available content to the current interest profile of the consumer (Lee, [0016]). By incorporating Lee into Kulpa, one would have been able to enable development of a more fulsome content consumer profile that better reflects the interests of the user (Lee, [0092]).

Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulpa et al. (US 20160371724 A1) in view of Kenkre et al. (US 20190172075 A1) in view of Lee et al. (US 20140156681 A1) and further in view of Matlick et al. (US 20190294642 A1).

Regarding claim 20, the combination of Kulpa, Kenkre, and Lee teach all the limitations of claim 19 above.
However, Kulpa does not explicitly teach wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies.
From the same or similar field of endeavor, Matlick teaches wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information (paragraph [0186] teaches producing surge signals that better indicate a company interest in purchasing a particular product or service, wherein paragraphs [0221-0225] teach identifying company surge scores based on website classifications, wherein the classifier may generate a graph or tree structure containing nodes in order to determine the site classification and relevancy score, and wherein paragraph [0030] the invention is directed to individuals producing sales leads).
Although Matlick does not disclose “identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies,” Matlick discloses the form of data storage required by the claim. The base reference, Kulpa, discloses the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies (see independent claim). Therefore, the combination of Kulpa, Kenkre, and Lee, as modified by Matlick, teach all the limitations of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Kenkre, and Lee to incorporate the teachings of Matlick to include wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the combination of Kulpa and Lee, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]). 

Regarding claim 21, the combination of Kulpa, Kenkre, Lee, and Matlick teach all the limitations of claim 20 above.
	However, Kulpa does not explicitly teach wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers.
	From the same or similar field of endeavor, Matlick teaches wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers (paragraph [0196] teaches the site classifier generates graphs containing nodes, wherein Fig. 17 and paragraph [0205] teach a node has a number of features, including at least Feature 1, Feature 2, and Feature 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Kenkre, Lee, and Matlick to incorporate the teachings of Matlick to include wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the combination of Kulpa and Lee, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]). 

Regarding claim 23, the combination of Kulpa, Kenkre, Lee, and Matlick teach all the limitations of claim 20 above.
However, Kulpa does not explicitly teach wherein the dynamic profiling module further comprises a semantic reasoner.
From the same or similar field of endeavor, Matlick teaches wherein the dynamic profiling module further comprises a semantic reasoner (paragraphs [0268-0269] teaches a site classifier that classifies based on structural semantic features, wherein the abstract teaches the predicted website classifications are utilized to determine surge prediction scores, wherein paragraphs [0170-0172] teach the surge can be identified for a company for a given location for a particular product; see also: [0119, 0186]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Kenkre, Lee, and Matlick to incorporate the teachings of Matlick to include wherein the dynamic profiling module further comprises a semantic reasoner. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the combination of Kulpa and Lee, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
Kim et al. (US 10467647 B2) discloses profiling the interests of a user using industry and company information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683